Citation Nr: 0836660	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as secondary to service-connected bilateral foot and 
knee disorders.

2.  Entitlement to service connection for bilateral hip 
disorder claimed as secondary to service-connected bilateral 
foot and knee disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the benefits 
sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO last reviewed this matter and issued a statement of 
the case in February 2007.  A VA Form 8 dated in April 2007, 
indicates that the RO transferred the case to the Board for 
appellate review.  Subsequently, in June 2007, the veteran 
submitted additional evidence relevant to his claims.  This 
evidence consists of a letter dated in August 2006, and 
signed by Gregg Oehler, PA, and Robert Ellison, MD, of Anchor 
Medical Associates.  In the letter, these private treatment 
providers essentially state that the veteran's service-
connected bilateral foot and bilateral knee disabilities 
prevent him from lifting or bending at the knees very well, 
and as such, the work the veteran does for his job places the 
full pressure of bending onto his back resulting in increased 
back pain symptoms.  This medical evidence is relevant to the 
veteran's claims as it appears to indicate the veteran's 
claimed back and hip problems may be related to his service-
connected foot and knee problems.  

Under these circumstances, and as the appellant has not 
waived his right to agency of original jurisdiction (AOJ) 
review of this evidence, it is necessary to remand the case 
to the AOJ for the AOJ's consideration of the additional 
evidence in the first instance.  

While the matter is being remanded, an attempt should be made 
to obtain any outstanding records of pertinent treatment.  
Review of the record does not reveal any treatment records 
specifically addressing the veteran's low back or hip 
complaints.  It appears, however, that the veteran received 
treatment at Anchor Medical Associates, the practice of the 
two providers authoring the letter above.  The RO should make 
attempts to obtain any outstanding medical records from that 
source or from any health care provider treating him for 
pertinent problems.  

Additionally, the Board notes that VA has not conducted an 
examination addressing the claimed low back disorder.  While 
a VA joints examination of the hips was performed in January 
2007, the objective findings and diagnosis raise questions.  
The examiner concluded with a diagnosis that based on 
examination and X-Rays, there was no orthopedic diagnosis.  
Nevertheless, the report itself did contain specific, 
objective, findings of abnormality-calcification below the 
right acetabulum.  A new examination with more detailed 
discussion is indicated.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

After obtaining any additional medical evidence available, 
the AMC should arrange for a VA examination to be conducted, 
with a medical opinion to assist in clarifying the nature and 
likely etiology of any claimed low back or bilateral hip 
disability, to include as secondary to service-connected 
bilateral foot and knee disorders.  




Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain 
copies of any outstanding records of 
pertinent VA or private treatment.  
Specifically noted in this regard are any 
such treatment records from Anchor Medical 
Associates. 

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded an appropriate 
VA examination by a physician specialist 
in order to determine the nature and 
likely etiology of any low back disorder 
and/or bilateral hip disorder.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and, all findings should be set 
forth in detail.  The claims folder and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render a diagnosis for 
disorder of the hip or back found.  For 
each such disability diagnosed, the 
examiner should provide a medical opinion 
as to whether that disability is at least 
as likely as not (probability of 50 
percent or greater) proximately due to, 
the result of, or aggravated by, a 
service-connected disease or injury, to 
specifically include the veteran's 
bilateral foot and/or bilateral knee 
disabilities? 

3.  Following any additional development 
deemed appropriate by the AMC/RO, again 
review the record including the additional 
evidence received since the issuance of 
the February 2007 statement of the case.  
Thereafter, the RO should readjudicate the 
claims on appeal.  If a benefit sought is 
not granted, issue the veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for the veteran/representative to 
respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

